Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 8, 13, 17, 19, 22, 26-28, 30, 31, 33, 35, 36, 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1, cause processor to perform the method to generate an augmented reality environment relevant to a geographical place in the real world the method comprising  administering multiple digital namespaces for the augmented reality environment; wherein, the multiple digital namespaces are associated with the geographical place in the real world.
Independent claim 30 recites a system to generate an alternate reality environment relevant to a geographical location in real world comprising a processor to administer multiple layers for the alternative reality environment wherein, the multiple layers are associated with the geographic location in the real world. 
According to the specification, the system administers multiple namespaces, name spaces virtual world components, or layers associated with geographical locations or places in a real-world/real environment for use in provisioning or managing virtual objects ….
In light of the specification  multiple namespaces are associated with multiple geographic location. Based on applicant’s argument, it unclear if the claims recite multiple namespaces are associated with a single geographic location or the multiple namespaces are associated with multiple geographic location (as disclosed in the specification). Since the specification discloses that multiple namespaces are associated with multiple geographic locations, which is understood that each namespace is associated with each geographic location or place in real environment, clarification is required.  

The claims also recite, wherein, other digital namespaces of the multiple digital namespaces also associated with the geographical place possess other attributes different from the attribute associated with the digital namespace.
Regarding “attributes”, applicant’s specification disclose the virtual objects can have attributes that are associated with or relevant to real world places, real world events, … 
Further the specification discloses a group layer referring to a namespace (layer) in the AR environment:
[0140] Additionally, a group layer can have the following example attributes: 
[0141] It has one or more admin users (e.g., in a hierarchy or of a flat ranking) 
[0142] It has metadata 
[0143] It has associated policies and permissions 
[0144] It has associated members (users) 
[0145] It has associated VOBs 
[0146] It can generate or create an event stream 
[0147] It can possess a brand identity and style sheet as well as brand art, soundtrack and other attributes [0148] Group names can correspond to for example, web domains names.

[0845] FIG. 6 depicts a table 600 illustrating examples of virtual world layer (namespace, virtual world component) attributes and metadata, in accordance with embodiments of the present disclosure.

[0846] Various attributes can be associated with the layers (e.g., nameplates) in the virtual world component. Attributes can include by way of example, layer id 602, layer type 604, geolocation 606, owner 608, administrator 610 and/or other metadata 612. Example values for the attributes are illustrated in the example of table 600.

The claim recites administering multiple namespaces, therefore, it is unclear what other digital namespaces of the multiple digital namespaces means. If the system administers the multiple names spaces, what are the other namespaces of the multiple digital namespaces? In light of the specification, it is also unclear what the other attributes that are different from the attribute associated with the digital namespace” are.  Clarification is respectively requested. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 17, 19, 26, 30, 31, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew (US 2016/0335289 A1) and further in view of Soon-Shiong (US 2012/0256954 A1).
Claims 1, 17, 19, 30, 31, 33:
Andrews teaches administering multiple digital namespaces (layers) for the augmented reality environment; wherein, the multiple digital namespaces are associated with the geographical place in the real world (planet earth) (property owner registering property associated with a geographical place in real world) (see fig. 6, [0014], [0036]); 
assigning a virtual object of the augmented reality environment to a digital namespace of the multiple digital namespaces (checking availability for virtual object associated with the property, registering the association) (see fig. 6, [0014]); 
configuring and enforcing a set of rules governing human perceptibility, accessibility and consumption of the virtual object via the augmented reality environment, based on an attribute associated with the digital namespace to which the virtual object is assigned (see [0038]-[0040], [0046]); 
enabling actions of the virtual object in the augmented reality environment based on the set of rules wherein the set of rules being determined from the attribute associated with the digital namespace (see [0037]-[0040]:
controlling interaction of the user in the real world with the virtual object based on the set of rules (user interaction) (see [0046]-[0047]).
Andrews teaches Augmented reality (AR) that superimposes a computer-generated image or object (VOB) and real-world information and provides property owners to register rights for their legal owned properties for associating/hosting virtual objects (see [0013], fig. 4-6)
Andrews failed to explicitly disclose generating the augmented reality environment including the virtual objects. However, Soon-Shiong teaches augmented reality representing virtual objects along side real-world elements where individuals can experience or interact with the augmented realities according to the rules defined by the reality designers (see [0003]-[0005], [0035]-[0038). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to generate Augmented include the Soon-Shiong’s generation of augmented reality in Andrews administration of namespaces in order to apply the virtual objects for display in the augmented reality environment over the real property based on the registration rules. Soon-Shiong also teaches the virtual objects in the augmented reality environment based on the rules associated with the digital namespace (see [0038]-[0039]). The claim further recites the following limitation:
wherein other digital namespaces of the multiple digital namespaces also associated with the geographical place possess other attributes different from the attribute associated with the digital namespace. No patentable weight is given to the highlighted limitation since it does not further limit any of the claimed steps nor does it include an additional step. However, Andrews teaches multiple namespaces from different owners setting rules or policies for enforcing the association with virtual objects in the augmented reality. Soon-Shiong also teaches managing different virtual object based on different set of rules associated with namespace. 

Claim 2:
Andrews teaches the attribute of the digital namespace includes a cost requirement for association with the digital name space; wherein, the cost requirement is to be met to publish or to associate another virtual object to the digital namespace (a fee to the property owner, a third party or any individual, group, organization who wants to rent/hire/lease air rights for hosting virtual objects in augmented reality environment over a legal property) (see [0026], [0042]); wherein, relative visibility or relative perceptibility of the virtual object with respect to other virtual objects in the digital name space is configurable (see [0042]-[0047]).
Claim 3:
Andrews teaches the digital namespace is managed by a platform host of the augmented reality environment and of a public type; wherein, the virtual object is assigned to the digital namespace of the public type in response to determining that a cost requirement for placement of the virtual object has been met; wherein the digital namespace is one of: public, personal and a group type (see [0040]-0046]);
Claim 4:
Andrews teaches prioritizing presentation in the augmented reality environment, to the human user, the virtual object associated with the digital namespace for which the human user is an owner, over other virtual objects associated with other digital name spaces; further wherein, the attribute of the digital namespace is at least in part configured by the owner of the digital namespace; wherein, the digital namespace is of a personal type (property owners (private, commercial, government, public etc.) (see [0014], [0037]-[0040]).
Claims 5, 7, 17:
Andrew teaches enabling the human user who is the owner (property owners) to configure policy settings of the attributes to govern (virtual object hosting rights, permission or policies): perceptibility of the virtual object to a second human user or a user group of the augmented reality environment; permission configuration for a second virtual object owned by the second human user or the user group to associate the second virtual object with the digital namespace (allowing association of different virtual objects to different geometric/spatial coordinates of a single property) (see [0014], [0025], [0026], [0042]).
Claim 8:
Andrews teaches the group entity includes admin user and one or more members (“property owner” any individual, group, organization or any legal entity): wherein, visibility of the group entity in the augmented reality environment is determined based on a rule configurable by the admin user (see [0036], [0037]); a name for the group entity who owns the digital name space corresponds to a web domain name for the group entity; wherein, the name is associated with the digital name space in the augmented reality environment in response to verifying ownership of the web domain name by the group entity; wherein, the group entity includes sub-group entities; wherein, the digital namespace includes sub-namespaces; wherein, a given sub namespace of the sub-namespace is associated with a sub-group entity of the sub-group entities (see [0045]-[0048]).
Claim 26:
Andrews teaches wherein, the virtual object is associated with a time attribute, and the virtual object is assigned to the one or more of the multiple time frames associated with the digital namespace based on the time attribute (allowing users to various levels of permission/restriction for virtual object display in augmented reality) (see [0013]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 36, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew in view of Soon-Shiong and further in view of Berk (US 2014/0059447 A1).
Claims 13, 36, 38:
Andrews failed to teach increasing relative visibility or relative perceptibility of the virtual object in the augmented reality environment with respect to other virtual objects, responsive to determining that a first cost requirement has been met; further comprising, decreasing relative visibility or relative perceptibility of the virtual object in the augmented reality environment with respect to other virtual objects, responsive to determining that a second cost requirement has been met; wherein, the first cost requirement is higher than the second cost requirement; wherein, the cost requirement is satisfied by one or more of, an advertiser, a brand, a third party sponsor and a promoter. Berk teaches postings displaying on an augmented reality at an exclusive spot, or other such privileged, always visible placements, on a certain wall by paying related fees (see [0031]-[0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include Berk’s posting fees, in Andrews augmented reality in order to increase revenue by charging different fees for visibility of the objects.  

Claims 22, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew in view of Soon-Shiong and further in view of Blatchley et al. (US 2009/0144105 A1).
Claim 22:
Blatchley teaches rendering an avatar in the augmented reality environment to represent a human user; wherein, when associated with a first digital namespace of the multiple digital namespaces, the avatar is presented in the augmented reality environment as having a different appearance as when the avatar is associated with a second digital namespace of the multiple namespaces; further comprising, enabling the digital namespace to be followed via the augmented reality environment by a human user (see [0014]-[0016]; 
notifying, via the augmented reality environment the human user of updates or activities of the virtual object in the digital namespace or any other virtual objects associated with the digital namespace followed by the human user (exposure tracking module tracking exposure of the advertisement see [0003], [0017]-[0018]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Blatchley’s advertising of products and service in Andrews augmented reality in order to creating more advertising opportunity by customize the avatar based on the user profile and reward the advertising user. 
Claim 35:
Blatchley teaches generating analytics for the digital object or for the given layer; presents a view of the analytics for an owner or admin of the given layer (exposure tracking module and fee calculating module) (see [0018]).
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew in view of Soon-Shiong and further in view of Rosenthal et al (US 2015/0206349 A1).
Claims 27, 28: 
Rosenthal teaches  associating the virtual object with one or more of multiple time frames associated with the digital namespace; wherein, the multiple time frames include a present time frame and other time frames; wherein, the virtual object is one of present time virtual objects associated with the present time frame of the multiple time frames; wherein, other virtual objects are associated with other time frames of the digital namespace; enabling to be discoverable, via a user interface of the augmented reality environment, the present time virtual objects of the present time frame of the digital namespace; further comprising, generating indices of the present time virtual objects of the digital namespace; using indices of the present time virtual objects to perform a search relevant to the physical place for the human user, in response to determining that the human user satisfies the attribute associated with the digital namespace; using the multiple time frames associated with the digital namespace to generate a temporally relevant view of the augmented reality environment (see [0037]-[0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Rosenthal’s ad-platform in Andrews augmented reality in order to allow advertisers to place virtual advertisement by bidding for preferred time frame (see [0038]). 

Response to Arguments
Applicant's arguments filed 4/28/22 have been fully considered but they are not persuasive.  
Applicant asserts that Andrews “discusses “registration of virtual object association rights for augmented reality environment’ (title, Andrews). The system of Andrews “provides a user interface to enable a property owner to place a request for registration of rights for associating virtual objects in augmented reality environment over a property selected from maps presented through the user interface’ (Abstract, Andrews)….Andrews fails to teach or disclose that ‘the multiple digital namespaces are associated with the geographical place in the real world, ’ as recited in claim 1. Moreover, Andrews fails to teach or disclose that there are ‘other digital namespaces of the multiple digital namespaces also associated with the geographical place, ‘as recited in claim 1”.
Applicant asserts that the Final office action points to Andrews at Figs 1-3 and par, 3, 5, 35-38. However, the cited portions of Andrews and Andrews as a whole, appears to be limited to a single association of virtual object hosting for any given physical location, not ‘the multiple digital namespaces’ which are ‘associated with the geographical place in the real world,’ as recited in claim 1.
Applicant’s specification discloses a system/method to generate augmented realty environment relevant to a geographical place in real world, … the method further include administering multiple digital namespaces for the augmented reality environment and/or assigning a virtual object of the augmented reality environment to a digital namespace of the digital namespaces (the multiple digital namespaces are associated with the geographical place in the real world) (see abstract). 
Further, the specification discloses 
[0121] One embodiment of the host server 300 includes the namespace/layer administration module (e.g., ‘namespace administration module’ or ‘layer administration module’) 304. The namespace/layer administration module 304 can be any combination of software agents and/or hardware modules (e.g., including processors and/or memory units) able to create, provision, allocate, administer, generate, manage, govern, digital namespaces, name spaces virtual world components, or layers associated with geographical locations or places in a real-world/real environment for use in provisioning or managing virtual objects (VOBs) in an augmented reality environment (e.g., mixed reality environment or alternate reality environment).

[0014] The present invention is directed to a global/central registry, referred to as AR (Augmented Reality) registration service system which enables property owners (private, commercial, governmental, public etc.) to register rights for their legally owned properties for associating/hosting virtual objects in augmented reality applications. The AR registration service system of the present invention stores a three-dimensional spatial database for properties such as real estate, personal properties like cars, mobile devices etc. The user interface provided by a server system of the present interface allows a property owner to select his/her legally owned property and register the right (legal entitlement) for virtual object association within the spatial coordinates of that property. The AR registration service system creates and maintains a domain name system for registration of virtual object hosting/associating/floating rights as per the type of property being registered. The virtual object hosting rights can be used by the property owner itself or can be rented/leased/licensed or given to any third party user. The present invention allows association of different virtual objects to different geometrical/spatial coordinates of a single property. The AR registration system further allows users to set various levels of permissions/restrictions for virtual object display in augmented reality.

[0034] The AR registration system server 102 of the present invention provides a user interface as in step 602 of FIG. 6 and a property owner can access the user interface provided by the AR registration system server 102 through a client device 101 as in step 604. The term “property owner” is used herein to refer to any individual, group, organization (governmental or non-governmental) or any legal entity which legally owns a property. Examples of property includes both immovable real property such as land, building etc. and movable or personal property such as an automobile, aircraft, yacht, mobile phone, beacons etc.

[0035] The database 112 stores geographical maps or satellite maps of real world such as one shown in screenshot 200 of FIG. 2. In some embodiments the maps of real world are stored with legal land descriptions including latitudes and longitudes (GPS coordinates). Additionally, in some other embodiments, the database 112 stores geographical/satellite maps with three-dimensional Cartesian coordinate parameters and/or geographical coordinates (together, alternatively and interchangeably referred to as spatial coordinates) such as latitude, longitude and altitude for defining three-dimensional (3D) objects (3D polygons) such as buildings and other immovable manmade or natural structures including vegetation, trees (real property) and personal properties. FIG. 3 is one such exemplary screenshot 300 of the user interface showing 3D objects in the map. A coordinate system (also called a spatial reference system) is a means of assigning coordinates to a location and establishing relationships between sets of such coordinates. It enables the interpretation of a set of coordinates as a representation of a position in a real world space. The term coordinates reference system, spatial coordinate system, Cartesian coordinate system, geographic coordinate system are used herein alternatively and interchangeably.

Similar to applicant’s invention, the namespace or virtual space in Andrews are also associated with geographic location.  
If Applicant intended to claim that multiple namespaces are associated with a single real environment or geographic location, the specification does not provide such feature (i.e., more than one namespace is associated with one specific geographic location). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688